Clarke, P. J.:
The respondent was admitted to practice as an attorney and counselor at law in the State of New York at the October, 1917, term of the Appellate Division, First Department, and has practiced as such attorney since his admission.
As appears by the certificate of the clerk of the District Court of the United States for the Southern District of New York an indictment charging conspiracy to commit offenses against the United States (37 U. S. C. C.) was filed on May 12, 1924, against the respondent, the trial was begun on January 12, 1925, concluded on January 29, 1925, and the verdict read: “ Felder guilty with recommendation of extreme clemency.” On January 30, 1925, the respondent was fined $10,000.
Section 37 of the United States Criminal Code (35 U. S. Stat. *58at Large, 1096) provides: “ If two or more persons conspire either to commit any offense against the United States, or to defraud the United States in any manner or for any purpose, and one or more of such parties do any act to effect the object of the conspiracy, each of the parties to such conspiracy shall be fined not more than ten thousand dollars, or imprisoned not more than two years, or both.”
Section 335 of the United States Criminal Code (35 U. S. Stat. at Large, 1152) provides: “ All offenses which may be punished by death, or imprisonment, for a term exceeding one year, shall be deemed felonies. * * *.”
Section 477 of the Judiciary Law provides that an attorney and counselor at law who shall be convicted of a felony shall upon conviction cease to be an attorney or counselor at law or to be competent to practice law as such. Subdivision 3 of section 88 of the Judiciary Law provides that whenever an attorney or counselor at law shall be convicted of a felony there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction and thereupon the name of such person so convicted shall by order of the court be stricken from the roll of attorneys.
The respondent having been convicted of the felony as aforesaid the provisions of the Judiciary Law above cited are mandatory. Upon such conviction the result described follows automatically and upon presentation of the facts to the court the prescribed order must be made. It, therefore, follows that the respondent should be disbarred.
Dowling, McAvoy, Martin and Burr, JJ., concur.
Respondent disbarred. Settle order on notice.